Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     July 30, 2015

The Court of Appeals hereby passes the following order:

A15I0217. MARCUS LLOYD v. THE STATE.

       Marcus Lloyd filed an application for interlocutory review of the trial court’s
order denying his emergency motion for new trial. We dismissed Lloyd’s application
because the order and certificate of immediate review were signed by different
judges. Lloyd has now filed a motion for reconsideration, submitting evidence that
the judge who signed the order was unavailable to execute the certificate. Under
these circumstances, Lloyd has shown that his certificate of immediate review was
valid. See Freemon v. Dubroca, 177 Ga. App. 745 (1) (341 SE2d 276) (1986).
Accordingly, we hereby GRANT his motion for reconsideration. Our previous order
dismissing this application is VACATED, and the application is REINSTATED.
       As to the merits, Lloyd’s motion for reconsideration and supporting exhibits
also establish that the trial court’s order is subject to direct appeal. Pursuant to Spivey
v. Hembree, 268 Ga. App. 485, 486 n.1 (602 SE2d 246) (2004), we will grant an
application for interlocutory review if the challenged order is subject to direct appeal.
Accordingly, the application is hereby GRANTED. Lloyd shall have ten days from
the date of this order to file a notice of appeal in the trial court. The clerk of the trial
court is directed to include a copy of this order in the record transmitted to the Court
of Appeals.

                                          Court of Appeals of the State of Georgia
                                                                               07/30/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.